 

Exhibit 10.3




[APPENDIX B to the Common Stock and Warrant Purchase Agreement]




FORM OF “B” WARRANT







THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
LAWS, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION, OR SUCH TRANSACTION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND LAWS, SUCH COMPLIANCE, AT THE OPTION OF THE CORPORATION, TO BE
EVIDENCED BY AN OPINION OF THE WARRANT HOLDER'S COUNSEL, IN FORM ACCEPTABLE TO
THE CORPORATION, THAT NO VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD RESULT
FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.




COMMON STOCK PURCHASE WARRANT




Total Nutraceutical Solutions, Inc.




THIS CERTIFIES that for good and valuable consideration received,
____________________________ or a registered assignee (the “Holder”) is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
acquire from Total Nutraceutical Solutions, Inc., a Nevada corporation (the
“Corporation”) a common stock purchase warrant to acquire ____________________
shares of fully paid and non-assessable shares, par value $0.001 common stock of
the Corporation (“B” Warrant Stock”) with an exercise price of $0.30 .   




1.

Term of Warrant.




Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole or in part, at any time on or after the date hereof and at
or prior to 11:59 p.m., Pacific Standard Time, on January 31, 2014 (the
“Expiration Time”).  




2.

Exercise of Warrant.




The purchase rights represented by this Warrant are exercisable by the
registered Holder hereof, in whole, at any time prior to the Expiration Date by
the surrender of this Warrant to the office of the Corporation, located at: 80
Columbia Street, Stevenson WA 98648, USA (or such other office or agency of the
Corporation as it may designate by notice in writing to the registered Holder
hereof at the address of such Holder appearing on the books of the Corporation).
 Whereupon, the Holder of this Warrant shall be entitled to receive from the
Corporation a stock certificate in proper form representing the number of shares
of Warrant Stock so purchased.




3.

Callable Feature




In the event the common stock of the Company  closes at a price of more than $
0.75 per share (as adjusted for share splits, recapitalizations or other similar
adjustments) for more than 20 consecutive trading days, then any outstanding
Warrants become callable at the discretion of the Company




4.

Issuance of Shares; No Fractional Shares of Scrip.




Certificates for shares purchased hereunder shall be delivered to the Holder
hereof by the Corporation's transfer agent at the Corporation's expense within a
reasonable time after the date on which this Warrant shall have been exercised
in accordance with the terms hereof.  Each certificate so delivered shall be in
such denominations as may be requested by the Holder hereof and shall be
registered in the name of such Holder or, subject to applicable laws, such other
name as shall be requested by the Holder.  The Corporation hereby represents and
warrants that all shares of Warrant Stock which may be issued upon the exercise
of this Warrant will, upon such exercise, be duly and validly authorized and
issued, fully paid and non-assessable and free from all taxes, liens and charges
in respect of the issuance thereof other than liens or charges created by or
imposed upon the Holder of the Warrant Stock).  The Corporation agrees that the
shares so issued shall be and will be deemed



 

Common Stock Purchase Warrant, Total Nutraceutical Solutions, Inc.,
2010                                                                                                                                                           
i




--------------------------------------------------------------------------------

to be issued to such Holder as the record owner of such shares as of the close
of business on the date on which this Warrant shall have been surrendered for
exercise in accordance with the terms hereof.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  With respect to any fraction of a share called for upon the exercise
of this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the Holder of this Warrant.




5.

Charges, Taxes and Expenses.




Issuance of certificates for shares of Warrant Stock upon the exercise of this
Warrant shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Corporation,
and such certificates shall be issued in the name of the Holder of this Warrant
or in such name or names as may be directed by the Holder of this Warrant;
provided, however, that in the event certificates for shares of Warrant Stock
are to be issued in a name other than the name of the Holder of this Warrant,
this Warrant when surrendered for exercise shall be accompanied by an Assignment
Form to be provided by the Company duly executed by the Holder hereof.




6.

No Rights as Shareholders.




This Warrant does not entitle the Holder hereof to any voting rights or other
rights as a shareholder of the Corporation prior to the exercise hereof.




7.

Exchange and Registry of Warrant.




This Warrant is exchangeable, upon the surrender hereof by the registered Holder
at the above mentioned office or agency of the Corporation, for a new Warrant of
like tenor and dated as of such exchange.  The Corporation shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant.  This Warrant may be surrendered for
exchange, transfer or exercise, in accordance with its terms, at such office or
agency of the Corporation, and the Corporation shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.




8.

Loss, Theft, Destruction or Mutilation of Warrant.




Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and in case of loss,
theft or destruction of indemnity or security reasonably satisfactory to it, and
upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.




9.

Saturdays, Sundays and Holidays.




If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday or a Sunday or that is
a legal holiday, then such action may be taken or such right may be exercised on
the next succeeding day not a Saturday, Sunday or legal holiday.




10.

Merger, Sale of Assets, Etc.




If at any time the Corporation proposes to merge or consolidate with or into any
other corporation, effect any reorganization whereby the Corporation will own
less than 50% of the issued and outstanding shares, or sells or conveys all or
substantially all of its assets to any other entity, then, as a condition of
such reorganization, consolidation, merger, sale or conveyance, the Corporation
or its successor, as the case may be, shall enter into a supplemental agreement
to make lawful and adequate provision whereby the Holder shall have the right to
receive, upon exercise of the Warrant, the kind and amount of equity securities
which would have been received upon such reorganization, consolidation, merger,
sale or conveyance by a Holder of a number of shares of common stock equal to
the number of shares issuable upon exercise of the Warrant immediately prior to
such reorganization, consolidation, merger, sale or conveyance.  If the property
to be received upon such reorganization, consolidation, merger, sale or
conveyance is not equity securities, the Corporation shall give the Holder of
this Warrant ten (10) business days prior written notice of the proposed
effective date of such transaction, and if this Warrant has not been exercised
by or on the effective date of such transaction, it shall terminate.






 

Common Stock Purchase Warrant, Total Nutraceutical Solutions, Inc.,
2010                                                                                                                                                           
ii




--------------------------------------------------------------------------------



11.

Subdivision, Combination, Reclassification, Conversion, Etc.




If the Corporation at any time shall by subdivision, combination,
reclassification of securities or otherwise, change the Warrant Stock into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter entitle the Holder to acquire such number and kind of
securities as would have been issuable in respect of the Warrant Stock (or other
securities which were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change) as the result of such change if this Warrant had been exercised in full
for cash immediately prior to such change.  The Exercise Price hereunder shall
be adjusted if and to the extent necessary to reflect such change.  If the
Warrant Stock or other securities issuable upon exercise hereof are subdivided
or combined into a greater or smaller number of shares of such security, the
number of shares issuable hereunder shall be proportionately increased or
decreased, as the case may be, and the Exercise Price shall be proportionately
reduced or increased, as the case may be, in both cases according to the ratio
which the total number of shares of such security to be outstanding immediately
after such event bears to the total number of shares of such security
outstanding immediately prior to such event.  The Corporation shall give the
Holder prompt written notice of any change in the type of securities issuable
hereunder, any adjustment of the Exercise Price for the securities issuable
hereunder, and any increase or decrease in the number of shares issuable
hereunder.




12.

Transferability; Compliance with Securities Laws.




(a)

This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable federal and state securities laws by the
transferor and transferee (including the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Corporation, if
requested by the Corporation).  Subject to such restrictions, prior to the
Expiration Time, this Warrant and all rights hereunder are transferable by the
Holder hereof, in whole or in part, at the office or agency of the Corporation
referred to in Section 2 hereof.  Any such transfer shall be made in person or
by the Holder's duly authorized attorney, upon surrender of this Warrant
together with the Assignment Form attached hereto properly endorsed.




(b)

The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the Warrant Stock issuable upon exercise hereof are being acquired solely
for the Holder's own account and not as a nominee for any other party, and for
investment, and that the Holder will not offer, sell or otherwise dispose of
this Warrant or any shares of Warrant Stock to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended, or any state securities laws.  Upon exercise of this
Warrant, the Holder shall, if requested by the Corporation, confirm in writing,
in a form satisfactory to the Corporation, that the shares of Warrant Stock so
purchased are being acquired solely for Holder's own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.




(c)

The Warrant Stock has not been and will not be registered under the Securities
Act of 1933, as amended, and this Warrant may not be exercised except by (i) the
original purchaser of this Warrant from the Corporation or (ii) an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as
amended.  Each certificate representing the Warrant Stock or other securities
issued in respect of the Warrant Stock upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required under applicable securities laws):




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SAID ACT.




13.

Representations and Warranties.




The Corporation hereby represents and warrants to the Holder hereof that:




(a)

during the period this Warrant is outstanding, the Corporation will reserve from
its authorized and unissued common stock a sufficient number of shares to
provide for the issuance of Warrant Stock upon the exercise of this Warrant;




(b)

the issuance of this Warrant shall constitute full authority to the
Corporation's officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Warrant Stock issuable upon exercise of this Warrant;


 


 

Common Stock Purchase Warrant, Total Nutraceutical Solutions, Inc.,
2010                                                                                                                                                           
iii




--------------------------------------------------------------------------------




(c)

the Corporation has all requisite legal and corporate power to execute and
deliver this Warrant, to sell and issue the Warrant Stock hereunder, and to
carry out and perform its obligations under the terms of this Warrant; and




(d)

all corporate action on the part of the Corporation, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Warrant by the Corporation, the authorization, sale,
issuance and delivery of the Warrant Stock, the grant of registration rights as
provided herein and the performance of the Corporation's obligations hereunder
has been taken;




(e)

the Warrant Stock, when issued in compliance with the provisions of this Warrant
and the Corporation's Articles of Incorporation (as they may be amended from
time to time), will be validly issued, fully paid and non-assessable, and free
of all taxes, liens or encumbrances with respect to the issue thereof, and will
be issued in compliance with all applicable federal and state securities laws;
and




(d)

the issuance of the Warrant Stock will not be subject to any preemptive rights,
rights of first refusal or similar rights.




14.

Corporation Good Faith.




The Corporation will not, by amendment of its Articles of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities or any other action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of the Warrant against impairment.




15.

Governing Law.




This Warrant shall be governed by and construed in accordance with the laws of
the State of Nevada.




IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers.




Dated: ____________  ____, 2010







TOTAL NUTRACEUTICAL SOLUTIONS, INC.










By:________________________________________

     Marvin S. Hausman, MD, President & C.E.O.



 

 

Common Stock Purchase Warrant, Total Nutraceutical Solutions, Inc.,
2010                                                                                                                                                           
iv



 






--------------------------------------------------------------------------------




NOTICE OF EXERCISE




To:

Total Nutraceutical Solutions, Inc.

80 Columbia Street

PO Box 910

Stevenson, WA 98648

USA




The undersigned hereby elects to purchase ______________ shares of common stock
of Total Nutraceutical Solutions, Inc. at $0.30 per share, pursuant to the terms
of the attached Warrant and tenders herewith payment of the purchase price in
full, together with all applicable transfer taxes, if any.




(2)

In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of common stock to be issued upon exercise hereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment and that the undersigned will not offer, sell or
otherwise dispose of any such shares of common stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state securities laws.




(3)

Please issue a certificate or certificates representing said shares of common
stock in the name of the undersigned or in such other name as is specified
below:




______________________________________

(Name)




______________________________________

(Address)




(4)

The undersigned represents that (a) he, she or it is the original purchaser from
the Corporation of the attached Warrant or an 'accredited investor' within the
meaning of Rule 501(a) under the Securities Act of 1933, as amended and (b) the
aforesaid shares of common stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares.




Date:__________________________













______________________________

(Signature)








Common Stock Purchase Warrant, Total Nutraceutical Solutions, Inc.,
2010                                                                                                                                                           
v

 